                Case 20-11785-CSS              Doc 299       Filed 08/04/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:

    BROOKS BROTHERS GROUP, INC., et al.,                        Chapter 11

                           Debtors.1                            Case No. 20-11785 (CSS)

                                                                (Jointly Administered)


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

       PLEASE TAKE NOTICE that David G. Sommer, Jared S. Dvornicky, and Gallagher
Evelius & Jones LLP, appear herein as counsel for creditor and party in interest, Help II, LLC
(“Landlord”), pursuant to Section 1109 (b) of the Bankruptcy Code and Federal Rule of
Bankruptcy Procedure 9010(b), and request, pursuant to Bankruptcy Rule 2002, 3017, and 9007,
and Sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings
given or required to be given in the above case and any related adversary proceedings, and all
papers served or required to be served in this or any other related case, be given to and served upon
the undersigned at the following address:

             David G. Sommer, Esquire                     Jared S. Dvornicky, Esquire
             Gallagher Evelius & Jones LLP                Gallagher Evelius & Jones LLP
             218 N. Charles Street, Suite 400             218 N. Charles Street, Suite 400
             Baltimore, MD 21201                          Baltimore, MD 21201
             Telephone: 410-951-1414                      Telephone: 410-347-1347
             dsommer@gejlaw.com                           jdvornicky@gejlaw.com



        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the Bankruptcy
Code, the foregoing request includes not only the notices and papers referred to in the Rules
specified above, but also includes, without limitation, any order, notice, application, complaint,
demand, motion, petition, pleading, or request, whether formal or informal, written or oral, and
whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, or otherwise filed
or made with regard to the referenced case and proceeding herein.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and service
address is 346 Madison Avenue, New York, New York 10017.
              Case 20-11785-CSS          Doc 299      Filed 08/04/20     Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that this entry of appearance and request for notice
is not intended as nor is it a consent of Landlord to the jurisdiction of the United States
Bankruptcy Court for the District of Delaware nor specifically but not limited to (i) Landlord’s
right to have the reference withdrawn by the United States District Court for the District of
Delaware in any matter subject to mandatory or discretionary withdrawal or (ii) Landlord’s right
to trial by jury in any proceeding so triable herein, or in any case, controversy, or proceeding
related hereto, (iii) Landlord’s right to have final orders in non-core matters entered only after de
novo review by a district judge, or (iv) any other rights, claims, actions, defenses, setoffs, or
recoupments to which Landlord is or may be entitled under any agreement, in law, or in equity,
all of which rights, claims, actions, defenses, setoffs, and recoupments Landlord expressly
reserves.

                                              Respectfully submitted,


Dated:     August 4, 2020                         /s/ David G. Sommer
                                              David G. Sommer, Esquire, Fed. Bar No. 27581
                                              Jared S. Dvornicky, Esquire, Fed. Bar No. 19157
                                              Gallagher Evelius & Jones LLP
                                              218 N. Charles Street, Suite 400
                                              Baltimore, MD 21201
                                              Telephone: 410-951-1414
                                              dsommer@gejlaw.com
                                              jdvornicky@gejlaw.com

                                              Counsel for Help II, LLC




                                 CERTIFICATE OF SERVICE

       I, David G. Sommer, hereby certify that on the 4th day of August, 2020, a copy of the
foregoing Notice of Appearance and Request for Notices was electronically filed and served via
CM/ECF on all parties requesting electronic notification in this case.


                                                 /s/ David G. Sommer
                                              David G. Sommer, Esquire




#710670
